Title: To Thomas Jefferson from Madame de Tessé, 20 July [1786]
From: Tessé, Adrienne Catherine de Noailles, Comtesse de
To: Jefferson, Thomas



a Chaville ce 20 juillet. [1786]

Me. de Tessé presente à Monsieur jefferson l’hommage de son admiration et de sa Reconnoissance pour ce qu’il a daigné lui adresser hier. Si les opprimés de chaque contrée de l’europe pouvoient se faire entendre ils Reclameroient surement la publication d’un acte qui deploie les privileges de l’homme avec tant de noblesse et de simplicité. Le catalogue des plantes de la virginie ne quittera point Me. de Tessé, ce sera son encyclopedie. Elle desire bien que quelques affaires conduisent Monsieur jefferson à versailles, dans l’espoir que Châville en profiteroit.
